
	
		I
		112th CONGRESS
		1st Session
		H. R. 902
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the National Flood Insurance Act of 1968 to
		  require the Administrator of the Federal Emergency Management Agency to
		  consider reconstruction and improvement of flood protection systems when
		  establishing flood insurance rates.
	
	
		1.Consideration of
			 reconstruction and improvement of flood protection systems in determination of
			 flood insurance rates
			(a)In
			 generalSection 1307 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4014) is amended—
				(1)in subsection
			 (e)—
					(A)in the first
			 sentence, by striking construction of a flood protection system
			 and inserting construction, reconstruction, or improvement of a flood
			 protection system (without respect to the level of Federal investment or
			 participation); and
					(B)in the second
			 sentence—
						(i)by striking construction of a flood
			 protection system and inserting construction, reconstruction, or
			 improvement of a flood protection system; and
						(ii)by
			 inserting based on the present value of the completed system
			 after has been expended; and
						(2)in subsection
			 (f)—
					(A)in the first
			 sentence in the matter preceding paragraph (1), by inserting (without
			 respect to the level of Federal investment or participation) after
			 no longer does;
					(B)in the third
			 sentence in the matter preceding paragraph (1), by inserting , whether
			 coastal or riverine, after special flood hazard;
			 and
					(C)in paragraph (1),
			 by striking a Federal agency in consultation with the local project
			 sponsor and inserting the entity or entities that own, operate,
			 maintain, or repair such system.
					(b)RegulationsNot later than 30 days after the date of
			 the enactment of this Act, the Administrator of the Federal Emergency
			 Management Agency shall promulgate regulations to carry out the amendments made
			 by subsection (a).
			
